           Case 5:20-cv-01235-JKP Document 27 Filed 05/06/21 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


LUIZ ORTEGA,

        Plaintiff,

v.                                                                  No. SA-20-CV-01235-JKP-HJB

LOWE'S COMPANIES, INC.;
UNKNOWN EMPLOYEES,

        Defendants.

                                                   ORDER

        Before the Court is a motion for leave to file an amended complaint filed by Plaintiff

Luiz Ortega (ECF No. 14). For the reasons that follow, the Court grants the motion. Plaintiff’s

amended complaint adds Michael Bernal as a defendant. The Court concludes that Bernal is

properly joined. Because Defendant Bernal and Plaintiff Ortega are Texas citizens, this court is

deprived of diversity jurisdiction. Accordingly, this case is remanded to state court.

        Luiz Ortega filed this personal injury action in the 150th Judicial District Court, Bexar

County, Texas, naming Lowe’s Companies, Inc. and Unknown Employees as defendants.

Lowe’s1 removed the action to federal court on the basis of diversity jurisdiction. This Court had

jurisdiction upon removal because it is undisputed that the amount in controversy exceeds

$75,000, Ortega is a resident of Texas and Lowe’s is a citizen of North Carolina, and the

citizenship of defendants sued under fictitious names is disregarded for the purpose of

determining diversity jurisdiction. 28 U.S.C. §§ 1332 & 1441(b).



1
  Lowe’s asserts that it was improperly named in Plaintiff’s Original Petition as Lowe’s Companies, Inc. and that it
is properly named as Lowe’s Home Centers, LLC. ECF No. 1. This order refers to the corporate defendant(s) as
Lowe’s.
           Case 5:20-cv-01235-JKP Document 27 Filed 05/06/21 Page 2 of 8




        Ortega moves to amend his complaint to amend the caption to include Lowe’s Home

Centers, LLC and Lowe’s Home Centers, LLC, dba “Lowe’s” and to name the unknown

employees. As an initial matter the Court grants Plaintiff’s leave to amend to add the various

names of the corporate defendant(s). The proposed amended complaint substitutes Texas citizens

Carlos Araujo and Michael Bernal for the Unknown Employee defendants. He asserts a

negligence claim against each of them based on the stacking of the two-by-fours that allegedly

struck him. ECF No. 14 at 2-3, 11-12. Because Ortega, Araujo, and Bernal are Texas citizens the

Court must consider whether the substitution of the non-diverse defendants destroys jurisdiction

in this case.

A. Leave to Amend and Remand

        Fed. R. Civ. P. 15(a)(2) provides that the Court “should freely give leave” to amend

pleadings “when justice so requires.” When a proposed amended pleading names a non-diverse

defendant in a removed case, the Court “should scrutinize that amendment more closely than an

ordinary amendment” and consider factors such as (1) whether the purpose of the amendment is

to defeat federal jurisdiction, (2) dilatoriness in seeking leave to amend, (3) harm to plaintiff if

amendment is not allowed, and (4) “any other factors bearing on the equities.” Hensgens v.

Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987); accord Petty v. Great W. Cas. Co., 783 F.

App’x 414, 415 (5th Cir. 2019) (per curiam). See also Priester v. JP Morgan Chase Bank, N.A.,

708 F.3d 667, 679 (5th Cir. 2013) (noting that Hensgens is the “correct legal standard” to apply

in determining whether joinder of non-diverse parties should be permitted after removal). The

Court considers each factor in turn.




                                                 2
          Case 5:20-cv-01235-JKP Document 27 Filed 05/06/21 Page 3 of 8




1. Whether the purpose of the amendment is to defeat federal jurisdiction

       A finding that the plaintiff has a valid cause of action against the non-diverse party cuts

in favor of granting leave to amend and allowing joinder. Tillman v. CSX Transp., Inc., 929 F.2d

1023, 1029 (5th Cir. 1991). Bernal is alleged to have been stacking sixteen-foot two-by-fours

when the boards fell and hit Ortega on the head. ECF No. 14 at 10. As a manager, Araujo is

alleged to have known or should have known of Bernal’s dangerous activity. Id.

       “If the corporate employee is only indirectly involved in the alleged negligence, then the

Court will not impose an individual duty on the employee, however if the involvement is directly

related to the alleged negligence, a question of fact exists as to whether the corporate employee

owes an individual duty to a plaintiff.” Garrison v. The Sherwin-Williams Co., No. 4:10-CV-128,

2010 WL 2573973, at *5 (E.D. Tex. June 1, 2010), report and recommendation adopted, 2010

WL 2573963 (E.D. Tex. June 22, 2010); accord Molina v. Wal-Mart Stores, Texas, LLC, No.

SA-18-CA-1273-XR, 2019 WL 410392, at *4 (W.D. Tex. Feb. 1, 2019).

       The allegations of Bernal’s direct involvement by his dangerous, and therefore negligent

stacking of two-by-fours, show that Ortega may have a colorable negligence claim and indicate

Ortega’s primary purpose is not to defeat diversity. The allegation against Araujo does not allege

this assistant manager created the dangerous condition or was directly involved in the conduct

that caused Ortega’s injuries and indicates this defendant may have been added to defeat

diversity. Because “the existence of even a single valid cause of action” against a non-diverse

defendant “requires remand of the entire case to state court,” Ortega’s colorable claim weighs in

favor of granting leave to amend and permitting joinder of Bernal. Gray ex rel. Rudd v. Beverly

Enters.-Miss., Inc., 390 F.3d 400, 402, n.11 (5th Cir. 2004) (collecting cases).




                                                 3
          Case 5:20-cv-01235-JKP Document 27 Filed 05/06/21 Page 4 of 8




       Failure to name a non-diverse defendant a plaintiff knew or should have known about

prior to removal weighs against permitting joinder. See Rouf v. Cricket Communications, Inc.,

No. H–13–2778, 2013 WL 6079255, at *2 (S.D. Tex. Nov. 19, 2013) (denying amendment after

finding that plaintiffs knew about the proposed non-diverse defendants when suit was filed). A

plaintiff’s contemplation of the addition of a non-diverse defendant prior to removal suggests the

purpose of the amendment is not to destroy diversity. See Penny Realty Inc. v. Sw. Capital

Servs., Inc., No. 08-0473, 2008 WL 2169437, at *2 (W.D. La. May 23, 2008) (weighing first

factor in favor of remand where the circumstances revealed “ample evidence that the plaintiffs’

suit against the newly added defendants was contemplated and even intended before the

defendants removed the case”).

        Ortega knew of Bernal’s existence and role in this case from the start, but he did not

know Bernal’s identity. Ortega’s inclusion of an Unknown Employee stacking two-by-fours in

his original petition shows that Bernal’s addition was contemplated prior to removal. The naming

of a Doe defendant and subsequent substitution of the actual defendant once the Doe’s identity is

known weighs in favor of allowing amendment and permitting joinder. See Mitchell v. Wal-Mart

Stores, Inc., No. 6:15-2506, 2016 WL 447721, at *4 (W.D. La. Feb. 4, 2016) (finding that the

plaintiffs clearly contemplated naming the non-diverse defendant as soon as his identity was

discovered and noting that the non-diverse defendant was not a new defendant, but a substitution

“for the fictitious, unknown John Doe defendant, who was included in the original petition for

damages”).

       Ortega’s colorable negligence claim against Bernal coupled with Ortega’s designation of

an Unknown Employee defendant from the outset inclines the Court to conclude that Ortega does

not seek to add Bernal as a non-diverse defendant primarily to defeat diversity jurisdiction.



                                                 4
          Case 5:20-cv-01235-JKP Document 27 Filed 05/06/21 Page 5 of 8




2. Whether the plaintiff has been dilatory in asking for amendment

       The procedural posture of the case and the “amount of time that has passed between the

plaintiff’s motion to amend and the filing of the original petition and notice of removal” are

considered in determining whether a plaintiff has been dilatory in asking for amendment.

Murphy v. Sterline Jewelers Inc., No. 5:17–CV–662–DAE, 2018 WL 7297905, at *7 (W.D. Tex.

Feb. 13, 2018) (where the plaintiff “knew the identities” of the non-diverse defendants “and their

potential liabilities when she filed the state court petition” waiting three months to file her

proposed amendment “was not diligent”).

       Ortega did not know the identities of the non-diverse defendants when he filed his state

court petition. Lowe’s removed this case on October 16, 2020. Ortega filed his motion to amend

on January 5, 2021, two days after counsel for Lowe’s disclosed Araujo and Bernal’s names.

ECF No. 18 at 3-5. Because Ortega filed his motion to amend mere days after counsel for

Lowe’s disclosed the non-diverse defendant’s names, the Court finds this factor weighs in favor

of allowing amendment.

3. Whether plaintiff will be significantly injured if amendment is not allowed

       In weighing this factor, courts consider “whether a plaintiff can be afforded complete

relief in the absence of the amendment.” Lowe v. Singh, No. H–10–1811, 2010 WL 3359525, at

*2 (S.D. Tex. Aug. 23, 2010). And “whether the plaintiff will be forced to litigate their action

against the non-diverse defendants in a different court system, on a different timetable, subject to

different procedural rules and conflicting results, and under the weight of additional financial

burden.” Adey/Vandling, Ltd. v. Am. First Ins. Co., No. A–11–CV–1007–LY, 2012 WL 534838,

at *4 (W.D. Tex. Feb. 17, 2012). The presence of a diverse defendant that can pay a future




                                                 5
          Case 5:20-cv-01235-JKP Document 27 Filed 05/06/21 Page 6 of 8




judgment has been found to satisfy this factor in favor of denying leave to amend. O'Connor v.

Auto. Ins. Co. of Hartford Connecticut, 846 F. Supp. 39, 41 (E.D. Tex. 1994).

       Ortega states in his Hensgens brief that he would be injured if he expended time and

money pursuing his claims in the wrong forum, only to have the matter remanded later.

However, he concedes that either state or federal court would provide him an equitable forum to

pursue recovery. While this factor is largely neutral because Ortega has not demonstrated that he

will be denied complete relief without Bernal’s presence, the Court notes that removal has had a

financial impact on this case.

4. Other equitable factors

       The parties do not address any other factors bearing on the equities. The Court notes that

all of Ortega’s claims are Texas claims, making it unlikely that either party will be prejudiced if

a Texas court presides over the case.

       Because the first and second factors weigh heavily in favor of amendment and the

remaining factors do not offset them, the Court concludes amendment is proper.

B. Costs and Expenses

       “An order remanding the case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). While a district

court has discretion to award or deny costs, the Supreme Court provides the following guidance:

       The process of removing a case to federal court and then having it remanded back
       to state court delays resolution of the case, imposes additional costs on both
       parties, and wastes judicial resources. Assessing costs and fees on remand reduces
       the attractiveness of removal as a method for delaying litigation and imposing
       costs on the plaintiff. The appropriate test for awarding fees under § 1447(c)
       should recognize the desire to deter removals sought for the purpose of
       prolonging litigation and imposing costs on the opposing party, while not
       undermining Congress’ basic decision to afford defendants a right to remove as a
       general matter, when the statutory criteria are satisfied.



                                                 6
         Case 5:20-cv-01235-JKP Document 27 Filed 05/06/21 Page 7 of 8




       In light of these large objectives, the standard for awarding fees should turn on the
       reasonableness of the removal. Absent unusual circumstances, courts may award
       attorney’s fees under § 1447(c) only where the removing party lacked an
       objectively reasonable basis for seeking removal. Conversely, when an
       objectively reasonable basis exists, fees should be denied. In applying this rule,
       district courts retain discretion to consider whether unusual circumstances warrant
       a departure from the rule in a given case. For instance, a plaintiff's delay in
       seeking remand or failure to disclose facts necessary to determine jurisdiction
       may affect the decision to award attorney’s fees. When a court exercises its
       discretion in this manner, however, its reasons for departing from the general rule
       should be faithful to the purposes of awarding fees under § 1447(c).

Martin v. Franklin Capital Corp., 546 U.S. 132, 140-41 (2005) (citations and internal quotation

marks omitted).

       Ortega named non-diverse Doe defendants and alleged their potential liabilities in his

state court petition. While a technically legal basis may have existed at the time of removal due

to the Doe defendants, Lowe’s had no objectively reasonable basis to remove this case when it

did. Lowe’s possessed the information that would determine citizenship of the Doe defendants.

Yet, it did not provide that information until this action had been pending in federal court for

eighty days. ECF No. 18 at 3-4. The state court petition on its face showed that diversity

jurisdiction was lacking. It alleges two unknown Lowe’s employees were stacking boards at a

San Antonio Lowe’s—four and a half hours from the nearest state border.

       Rather than ascertain the viability of these undoubtedly in-state defendants and the claims

against them in the state court proceedings, Lowe’s removed the case to federal court. It then

withheld the identity of the Doe defendants for eighty days. The removal imposed needless

litigation costs upon the other party, upset the sensitive principles of federalism underlying our

nation’s dual court system, and frustrated judicial economy. Resolving any issue regarding the

Doe defendants at the state court would not have denied Lowe’s the opportunity to remove this




                                                7
          Case 5:20-cv-01235-JKP Document 27 Filed 05/06/21 Page 8 of 8




case to federal court. See 28 U.S.C. § 1446(b)(3) (generally permitting removal thirty days after

receipt of written notice that a case has become removable).

       Accordingly, the Court finds it may be appropriate to award Plaintiff’s removal-related

costs and actual expenses, including attorney fees to reimburse Plaintiff for expenses incurred

due to Lowe’s removal.

C. Conclusion

       For the reasons set forth above, the Court GRANTS Plaintiff’s Motion for Leave to File

Amended Complaint (ECF No. 14). All other pending motions are DENIED AS MOOT.

Plaintiff’s amended complaint properly substitutes Michael Bernal as a defendant. Defendant

Bernal and Plaintiff Ortega are Texas citizens, which deprives this Court of diversity jurisdiction.

Accordingly, this case is REMANDED to the 150th Judicial District Court, Bexar County,

Texas. The Court retains jurisdiction to consider removal-related costs and expenses pursuant to

28 U.S.C. § 1447(c). Plaintiff shall file a motion for costs and expenses with supporting

documents no later than May 21, 2021. Defendant shall respond to such motion on or before

May 28, 2021.

       It is so ORDERED this 6th day of May 2021.



                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE




                                                 8
